I,ARMSTRONG, C.J.,
CONCURS IN PART AND DISSENTS IN PART.
Because I feel that this Court is able to rule without the necessity of a show cause briefing, I respectfully dissent from only that portion of the majority opinion ordering Attorney Kathy Moore to show cause by brief only why she should not be held in contempt for allegations contained in her brief in contravention of Uniform Rules— Courts of Appeal, Rule 2-12.4. I subscribe to the view of the importance of civility and professional conduct expressed by this Court in Galle v. Orleans Parish School Bd., 623 So.2d 692 (La.App. 4 Cir.1993) and find that the brief written by Ms. Moore falls far short of the standards set forth in Galle. However, under the circumstances, consistent with the ruling in Galle, and well as similar rulings in Savoie-Moore v. Moore, 98-0235 (La.App. 4 Cir. 9/16/98), 719 So.2d 551, Drury v. Fawer, 590 So.2d 808 (La.App. 4 Cir.1991), and Turner v. Conagra Poultry Co., 02-1424 (La.App. 3 Cir. 4/2/03), 842 So.2d 1184, I believe that the appropriate sanction in this case is an admonishment at present to be followed by monetary sanctions in the future should a recurrence be called to the attention of this Court.
hFor the foregoing reasons, I respectfully dissent from only that portion of the majority opinion pertaining to remarks made in the brief written by Ms. Kathy Moore. I concur in the results reached by the balance of the majority opinion.